DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gastight seal" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-10 are rejected as a result of their dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,485,405 to Dement (“Dement”) in view of U.S. Patent No. 4,300,323 to Meechan et al. (“Meechan”).
Regarding claim 1, Dement discloses a fixing system for a composite panel comprising: an omega stringer 60 having a substantially omega-shaped cross-section extending along a longitudinal axis of the omega stringer, the omega stringer comprising a central portion 60 having an upper surface and two lateral foot portions 62, 63 each defining a respective terminal part; a bar 14 having a lower surface and a substantially rectangular-shaped cross-section extending fully across a width of the bar and fully along a longitudinal axis of the bar, the lower surface of the bar directly coupled to the upper surface of the central portion of the omega stringer such that the longitudinal axis of the bar and the longitudinal axis of the omega stringer are parallel with each other. Dement further discloses that gaskets can be provided between panel members and supporting members, i.e. the stringer and bar, which would act to air (a gas) and moisture seal the container (Dement, col 3, ln 4-50).
Dement does not disclose a sealing gasket arranged longitudinally onto a surface of each of the lateral foot portions of the omega stringer; and a serif arranged on the respective terminal part of each of the lateral foot portions of the omega stringer, wherein the sealing gasket extends a first height relative to the surface of the respective lateral foot portion and the serif extends a second height relative to the surface of the respective lateral foot portion, the second height less than the first height to limit the compression of the sealing gasket when the panel is clamped between the omega stringer and the bar, and when a panel is clamped between the serif and the bar, a portion of an upper surface of the panel is in abutment with a portion of the lower surface of the bar, a portion of a lower surface of the panel opposite the upper surface of the panel is in abutment with the serif and the sealing gasket is compressed between the lower surface of the panel and one of the two lateral foot portions to form the gastight seal.
when a panel is clamped between the serif and the bar, a portion of an upper surface of the panel is in abutment with a portion of the lower surface of the bar, a portion of a lower surface of the panel opposite the upper surface of the panel is in abutment with the serif and the sealing gasket is compressed between the lower surface of the panel and one of the two lateral foot portions.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Dement to have a sealing gasket arranged longitudinally onto a surface of each of the lateral foot portions of the omega stringer; and a serif arranged on the respective terminal part of each of the lateral foot portions of the omega stringer, wherein the sealing gasket extends a first height relative to the surface of the respective lateral foot portion and the serif extends a second height relative to the surface of the respective lateral foot portion, the second height less than the first height to limit the compression of the sealing gasket when the panel is clamped between the omega stringer and the bar, and when a panel is clamped between the serif and the bar, a portion of an upper surface of the panel is in abutment with a portion of the lower surface of the bar, a portion of a lower surface of the panel opposite In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). A material such as rubber would provide a seal against air, i.e. gas tight seal, desired by Dement.
Regarding claim 3, Dement in view of Meechan does not expressly disclose that the sealing gasket is configured such that when a panel is clamped between the serif and the bar, the sealing gasket is compressed with a compression rate of at least 30% of the sealing gasket height. However, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). In the instant case, changing the degree of compression would predictably alter the degree or tightness of a seal formed by the sealing gasket.
Regarding claim 4, Dement in view of Meechan discloses that the bar is coupled to the central portion of the omega stringer by a mechanical fastener. However, it has been held that a mere duplication of parts, such as the duplication of the mechanical fastener, has no patentable significance unless a new and unexpected result is produced. A duplication of parts is generally recognized as being within the level of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955). A plurality of fasteners would provide a more stable structure.
Regarding claim 5, Dement in view of Meechan discloses that the plurality of mechanical fasteners are bolts with nuts (61 Dement).
Regarding claim 6, Dement in view of Meechan discloses that the width of the bar has a width greater than a width of the central portion (central portion where 60 of Dement is pointing) of the omega stringer.
Regarding claim 7, Dement in view of Meechan discloses that the width of the bar has a width substantially equal to a width of the omega stringer. 
Regarding claim 8, Dement in view of Meechan discloses that the thickness of omega stringer is substantially equal to the thickness of the bar. 
Regarding claim 9, Dement in view of Meechan discloses an enclosure capable of enclosing a turbomachine comprising: a frame fixing systems according to claim 1, and panels (24, 25 of Dement), wherein the panels are clamped to a frame 20 by means of the fixing systems and the frame is arranged so as to be able to cover a turbomachine. 
Regarding claim 10, Dement in view of Meechan discloses that the panels are noise absorption panels. 

Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive. On pages 4-5 of the response, the applicant argues that Dement in view of Meechan does not disclose the amended language of the sealing gasket extending beyond the height of the serifs. To the contrary, the teaching reference of Meechan which is relied upon for the sealing gasket and serifs clearly discloses that limitation. As shown in annotated Fig. 2 of Meechan below, sealing gaskets 24 extend beyond a plane (a) defined by lower surfaces of the serifs. Therefore, Meechan’s gaskets extend beyond the height of the serifs. Moreover, Dement .


    PNG
    media_image1.png
    754
    870
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633